Citation Nr: 0816187	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for arteriosclerotic cardiovascular disease, 
status post angioplasty, myocardial infarction, and coronary 
artery bypass graft surgery. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for essential hypertension.

4.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss. 

5.  Entitlement to an initial compensable disability rating 
for pericapsular fibrosis of the right shoulder. 

6.  Entitlement to service connection for a chronic 
disability manifested by insomnia.

7.  Entitlement to service connection for dermatophytosis.

8.  Entitlement to service connection for chronic dermatitis 
and/or eczema.

9.  Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to May 
2004.  His separation record indicates that he had an 
additional one year, four months, and twenty-five days of 
active service.

The instant appeal as to the right shoulder claim arose from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Jackson, Mississippi, 
which granted service connection and assigned a 
noncompensable disability evaluation.  The remainder of the 
claims arose from an October 2004 rating decision which 
denied claims for service connection for a chronic disability 
manifested by insomnia, dermatophytosis, and chronic 
dermatitis and/or eczema.  The October 2004 rating decision 
also granted service connection for degenerative disc disease 
of the cervical spine with a 10 percent rating; 
arteriosclerotic cardiovascular disease with a 10 percent 
rating; essential hypertension with a 10 percent rating; and 
bilateral hearing loss and a right shoulder disorder, both 
assigned a noncompensable disability evaluation.

The issues of entitlement to service connection for 
arthritis, dermatophytosis, and dermatitis/eczema as well as 
initial ratings for degenerative disc disease of the cervical 
spine; arteriosclerotic cardiovascular disease; essential 
hypertension; bilateral hearing loss; and pericapsular 
fibrosis of the right shoulder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not show a current disability 
manifested by insomnia.


CONCLUSION OF LAW

Service connection for a disorder manifested by insomnia is 
not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
insomnia.  He asserts that he began taking medication for 
insomnia in service.  He reports that although his insomnia 
has improved since his retirement from the military, he still 
has insomnia, despite taking medication.  He contends that 
the insomnia makes him feel tired.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  In determining 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

In order to establish entitlement to service connection for a 
disability, it must be shown that the veteran has the claimed 
disability.  In this case, the preponderance of the evidence 
is against the claim as the medical evidence does not show 
that the veteran has a chronic disability manifested by 
insomnia.

Service medical records noted complaints of insomnia in 
October and November 2000.  In November 2000, the veteran 
reported that he was about to be separated from service but 
had not decided on a date of separation; that he felt he was 
under more stress than usual; and that he awakened at night 
"thinking about a lot of different things."  He was 
assessed with insomnia with some anxiety component.  In May 
2004 he reported waking around 2:00 a.m. or 3:00 a.m. and 
being unable to go back to sleep.  He stated that was 
retiring from the military and was thinking about finding a 
job.  He said that he was prescribed a "capsule" for 
treatment of insomnia in the past.  He was assessed with 
insomnia and prescribed a trial of trazodone.

During a July 2004 VA mental disorders examination the 
veteran reported that he wakes in the middle of the night 
about twice a week and "picks up worries".  The impression 
was that the veteran had no current major active psychiatric 
diagnosis.  The examiner concluded that the veteran's 
"stress and anxiety did not cause loss of time at his work 
or significant impairment."

The examiner noted that the veteran had some degree of middle 
insomnia due to stress which needed short term treatment with 
Xanax.  The examiner felt that the veteran's sleep hygiene 
was poor in that he does not eat anything before bedtime.  It 
was suggested that his middle insomnia was due to hunger pain 
and it was recommended hat he eat a snack close to bedtime so 
that he will not have hunger pain causing middle insomnia.  
He was also advised to try Ambien for his middle insomnia or 
take Trazodone on a regular basis.

In sum, the veteran has not been diagnosed with a sleep 
disability or a psychiatric disability.  Although the veteran 
is noted to suffer from some insomnia symptoms, the trouble 
with his sleep has not been linked to an underlying 
psychiatric disability.  In fact, the competent medical 
opinion of record suggests the insomnia may be due to a sleep 
hygiene problem, namely, hunger pain because of not eating 
close enough to bedtime.  

Thus, the evidence is against a finding that the veteran 
suffers from a disability manifested by insomnia.  Insomnia 
is a symptom, or subjective complaint, not a properly 
diagnosed disorder.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8046 (2007) (insomnia is a purely subjective complaint that 
can be recognized as symptomatic of a properly diagnosed 
cerebral arteriosclerosis).  Without evidence showing that a 
disease or disability is present, service connection is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of competent, persuasive evidence of disability manifested 
by, or associated with, the finding of insomnia, the record 
presents no predicate for a grant of service connection for 
any such finding.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The preponderance of the evidence is against the claim of 
service connection for insomnia; there is no doubt to be 
resolved; and service connection for insomnia is not 
warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records identified by 
the veteran.  The veteran submitted several written 
statements and lists of prescriptions from private 
pharmacies.  The appellant was afforded a VA medical 
examination in July 2004.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The claim for service connection for a disorder manifested by 
insomnia is denied.


REMAND

With respect to the veteran's dermatological claims, 
including service connection for dermatophytosis, and 
dermatitis and/or eczema, further development is warranted.  
Service medical records show that the veteran was treated for 
dermatophytosis and dermatitis in service.  While no 
dermatological disability was noted during his July 2004 VA 
examination, private treatment records later that year, in 
December 2004, diagnosed tinea of his toenails, xerotic 
eczema, and benign seborrheic keratosis.  

The Court has held that the duty to assist requires that, 
when a claimant submits a claim for a disease cyclical in the 
manifestation of its symptoms, such as tinea pedis, VA must 
conduct an examination during the active stage of the 
disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In 
so holding, the Court stated: "It is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed."  Id. at 
407.  The veteran has stated that his skin disorders are 
worse in the winter months, so a VA examination should be 
scheduled during those months.

With respect to whether higher ratings are warranted for the 
veteran's service-connected cervical spine disorder, heart 
disease, hypertension, right shoulder disorder, and bilateral 
hearing loss, further due process is necessary.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grants of service connection for the 
aforementioned disabilities.  Accordingly, the veteran must 
be provided with notice in accordance with Dingess.

With regard to the arthritis claim, the claim was initially 
denied in the October 2004 rating decision.  In January 2005, 
the RO received correspondence from the veteran wherein he 
wrote: "This is my Notice of Disagreement . . . Arthritis 
should also be treated as service connected.  I have been 
treated for joint problems since 1994.  I still have some 
problems with my knees, hips, back, neck, and shoulders."  
In response, the RO treated that statement as a new claim and 
issued an August 2005 rating decision which separately denied 
claims for service connection for arthritis of the left and 
right shoulder, back, left and right hip, and left and right 
knee.  

However, the Board construes the January 2005 document as a 
timely notice of disagreement with respect to the initial 
denial of service connection for arthritis in October 2004.  
It does not appear from the record before the Board that the 
veteran has been provided with a statement of the case (SOC) 
concerning arthritis.  Where an SOC has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO, is required by the Board.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA dermatological 
examination for the veteran to determine 
the nature and etiology of any diagnosed 
dermatophytosis, dermatitis, and/or 
eczema. The dermatological examination 
should be undertaken when skin condition 
is most disabling (e.g. during flare-ups) 
if possible, which the veteran has 
indicated is the colder months.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand, and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination.

2.  Provide the veteran with notice 
concerning regulations governing the 
assignment of effective dates and 
disability evaluations.

3.  Thereafter, readjudicate the claims 
for service connection for dermatophytosis 
and dermatitis/eczema as well as the 
claims for higher initial ratings for the 
cervical spine disorder, heart disease, 
hypertension, right shoulder disorder, and 
bilateral hearing loss.  If any benefit 
sought on appeal remains denied, the 
veteran and his accredited representative, 
if any, should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim since the issuance of the SOC.  
The veteran and his representative, if 
any, should be given the opportunity to 
respond to the SSOC.

4.  The RO should issue an SOC with 
respect to the issue of entitlement to 
service connection for arthritis.  The 
veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of that issue.  The claims file 
should be returned to the Board for 
further appellate consideration as to this 
issue only if the veteran files a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


